  Case: 4:20-cv-00394-SRC Doc. #: 10 Filed: 06/11/20 Page: 1 of 2 PageID #: 41



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

JEFFREY GEITZ,                                        )
                                                      )
               Plaintiff,                             )
                                                      )
       v.                                             )       No. 4:20-CV-00394-SRC
                                                      )
ANDREW SAUL, Commissioner                             )
of Social Security,                                   )
                                                      )
               Defendant.                             )

                                 MEMORANDUM AND ORDER

       Plaintiff Jeffrey Geitz brings this action seeking judicial review of an adverse decision of

the Social Security Administration. The Commissioner of Social Security has not yet answered

Plaintiff’s Complaint. The Commissioner now moves to stay this action, averring that the Social

Security Administration’s response to the global COVID-19 pandemic and resulting public health

guidance and directives has caused it to suspend in-office services to the public, which includes

the production of the administrative records required to adjudicate Social Security appeals such as

this one. The Commissioner therefore requests that this action be stayed until such time as he is

able to produce a certified transcript of the record. Plaintiff does not object to the motion.

       Upon consideration, the Court denies the Commissioner’s request to indefinitely stay this

matter, but will grant him additional time to answer Plaintiff’s Complaint and submit the required

administrative record. If the Commissioner later determines that additional time is required, he

shall so advise the Court.

       Accordingly,

       IT IS HEREBY ORDERED that defendant Commissioner of Social Security’s Motion

for Stay of Proceedings [9] is DENIED.
  Case: 4:20-cv-00394-SRC Doc. #: 10 Filed: 06/11/20 Page: 2 of 2 PageID #: 42



       IT IS FURTHER ORDERED that the Commissioner is granted sixty (60) days from the

date of this Order, to and including August 10, 2020, to answer Plaintiff’s Complaint and submit

the administrative record. In the event the administrative record is unable to be prepared and filed

by this date, the Commissioner shall file a status report so stating no later than August 3, 2020.

       IT IS FURTHER ORDERED that, in the interim, the parties are directed to confer in

good faith regarding the possible creation of a stipulated record.


       So Ordered this 11th day of June, 2020.


                                              ____________________________________
                                              STEPHEN R. CLARK
                                              UNITED STATES DISTRICT JUDGE




                                                 -2-
